DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-21 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2019, 02/18/2021, and 03/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:

Paragraph [0022] is unclear. More specifically, paragraph [0018] states “an object of the present invention is to provide an air conditioner including a refrigerant pipe which is capable of being determined in outer diameter of the refrigerant pipe according to air-conditioning capacity determined based on capacity of a compressor”. However, what is intended by “a refrigerant pipe which is capable of being determined in outer diameter of the refrigerant pipe according to air-conditioning capacity determined based on capacity of a compressor”? How can a refrigerant pipe be capable of determining? Please advise as to the intent.

Paragraph [0019] is unclear. More specifically, paragraph [0023] states “an object of the present invention is to provide an air conditioner including a refrigerant pipe which is capable of determining an inner 

  Paragraph [0179] states, "Carbone"; which should be “Carbon” instead.

Appropriate correction is required.

Claim Objections
Claim(s) 1-21 is/are objected to because of the following informalities:  
In claim 1, lines 1 & 9, “An air conditioner comprising … wherein the air conditioner has refrigeration capacity of…” should read “An air conditioner comprising … the air conditioner having a refrigeration capacity of…”.
In claim 1, lines 1 & 13, “An air conditioner comprising … the refrigerant pipe is made of a ductile stainless steel material…” should read “An air conditioner comprising … the refrigerant pipe made of a ductile stainless steel material…”.
In claim 1, lines 1 & 16, “An air conditioner comprising … the refrigerant pipe comprises a suction pipe …” should read “An air conditioner comprising … the refrigerant pipe comprising a suction pipe …”.

Independent claims 8 and 15 present similar informalities, and are thus objected to for the same reasons provided above. Claims 8 and 15 should be addresses accordingly. 

Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	expansion device in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Expansion device is interpreted to cover an expansion valve as per applicant specification (see [00102]); and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2010151327 A) in view of Baetens (US 20180313550 A1).

Regarding claim 1:
Shimizu discloses an air conditioner (Fig. 1) comprising: 
an outdoor unit comprising a compressor #2, an outdoor heat exchanger #13, a main expansion device #12, and a refrigerant pipe configured to connect the outdoor heat exchanger to the main expansion device (see Fig. 1, pipes 3, 5, 15, 15, and pipes from cond. 13 to EV 12); 
an indoor unit comprising an indoor heat exchanger #8; and 
a connection pipe #11 configured to connect the outdoor unit to the indoor unit (see Fig. 1), 
a mixed refrigerant containing 50% or more of R32 used as a refrigerant ([0003]: the refrigerant is R140A, which is made of 50% of R32), and 
the refrigerant pipe is made of a ductile stainless steel material having a delta ferrite matrix structure ([0014-0020]),
the refrigerant pipe comprising a suction pipe #15 that guides suction of a refrigerant into the compressor. 

Shimizu does not specifically disclose wherein the air conditioner has refrigeration capacity of 2 kW to 7 kW.

Baetens teaches an air conditioner having a capacity of 2 kW to 7 kW (see [0036]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have provided the system of Shimizu with a refrigeration capacity of 2 kW to 7 kW as taught by Baetens.

One of ordinary skills would have recognized that doing so would have provided optimize the system for a specific (low scale) application; thereby, making the system more efficient.

Shimizu does not also specifically disclose wherein the delta ferrite matrix structure of the refrigerant pipe is 1% or less on the basis of a grain area.

However, Shimizu outlines that the delta ferrite matrix structure of the pipe is variable (see table in [0018], & description from [0016-0023]). Therefore, the delta ferrite matrix structure of 1% or less on the basis of a grain area is clearly recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is better workability and excellent corrosion resistance properties ([0021]).

Therefore, since the general conditions of the claim (i.e. the refrigerant pipe made of a ductile stainless steel material having a delta ferrite matrix structure that is known to be variable) is disclosed in the prior art by Shimizu, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date to have provided the system of Shimizu with the delta ferrite matrix structure of the refrigerant pipe being 1% or less on the basis of a grain area.

One of ordinary skills would have recognized that doing so would have provided a refrigerant pipe with better workability and excellent corrosion resistance properties as suggested by Shimizu ([0021]); thereby, making the system more durable.

Lastly, Shimizu does not disclose wherein the suction pipe has an outer diameter of 12.70 mm. 

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 2-3:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 9.52 mm, and wherein the suction pipe has an inner diameter of 12.04 mm or less, and the discharge pipe has an inner diameter of 9.04 mm or less. 

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 4-5:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 7.94 mm, and wherein the suction pipe has an inner diameter of 12.04 mm or less, and the discharge pipe has an inner diameter of 7.54 mm or less.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 6-7:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 12.70 mm, and wherein the suction pipe has an inner diameter of 12.04 mm or less, and the discharge pipe has an inner diameter of 12.04 mm or less. 

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 8 & 15:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claims 8 & 15.

Only the differences will be addressed.

Shimizu does not disclose wherein the suction pipe has an outer diameter of 15.88 mm or 9.52 as per claims 8 and 15 respectively.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 9-10:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 7.94 mm, and wherein the suction pipe has an inner diameter of 15.06 mm or less, and the discharge pipe has an inner diameter of 7.54 mm or less.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 11-12:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 9.52 mm, and wherein the suction pipe has an inner diameter of 15.06 mm or less, and the discharge pipe has an inner diameter of 9.04 mm or less.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 13-14:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 12.70 mm, and wherein the suction pipe has an inner diameter of 15.06 mm or less, and the discharge pipe has an inner diameter of 12.04 mm or less. 

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 16-17:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 7.94 mm, and wherein the suction pipe has an inner diameter of 9.04 mm or less, and the discharge pipe has an inner diameter of 7.54 mm or less.

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).


Regarding claims 18-19:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 9.52 mm, and wherein the suction pipe has an inner diameter of 9.04 mm or less, and the discharge pipe has an inner diameter of 9.04 mm or less. 

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Regarding claims 20-21:
Shimizu further discloses wherein the refrigerant pipe further comprises a discharge pipe #3 that guides discharge of the refrigerant compressed in the compressor (see Fig. 1, [0014]).

Shimizu as modified does not disclose wherein the discharge pipe has an outer diameter of 12.70 mm, and wherein the suction pipe has an inner diameter of 9.04 mm or less, and the discharge pipe has an inner diameter of 12.04 mm or less. 

Nonetheless, Baetens further teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system (see at [0036-0042]).



Therefore, since the general conditions of the claim, i.e. increasing or decreasing discharge and suction pipe's outer and inner diameters and a normal design procedure to dimension the discharge pipe based on the refrigeration capacity of the system is disclosed in the prior art by Baetens, it is not inventive to discover the optimum workable range or value by routine experimentation. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date to have further modified Shimizu with the aforementioned claimed limitations.

One of ordinary skills would have recognized that doing so would have provided optimal air conditioning efficiency as suggested by Baetens (see [0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hatano (US 9175361 B2) teaches a pipe for transporting high pressure hydrogen gas or liquid hydrogen which is comprised of austenitic high Mn stainless steel which is excellent in hydrogen environment embrittlement resistance. The pipe having a delta-ferrite of 5% or less. Hatano further teaches that the size of the delta-ferrite is a result effective variable.

Domyo (US 6477848 B1) teaches a refrigerant pipe made of SUS, Aluminum, or Irion.

Hatanaka (WO 2016051606 A1) teaches that outer and inner pipe dimensions are a function of the refrigeration capacity of the refrigeration system.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763